DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Status of the Claims
Claims 1, 8, 17-18, 27-28, 49, 51, 60, 65-66, 71, 83-84, 86, 91, 93, 102, 110 and 118 are pending.
Claims 1, 8, 17-18, 27-28, 49, 51 and 110 are rejoined for examination.  
Claims 1, 8, 17-18, 27-28, 49, 51, 60, 65-66, 71, 83-84, 86, 91, 93, 102, 110 and 118 are examined herein.
The rejection to Claims 60, 65-66, 71, 83, 93, 102, 118 and 119 under 35 USC 101 is withdrawn in view of Applicant’s amendments of the claims.  
Claims 60, 65-66, 71, 83-84, 86, 91, 93, 102 and 118 are allowed.  
Rejoinder
Claims 60, 65-66, 71, 83-84, 86, 91, 93, 102 and 118 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 1, 8, 17-18, 27-28, 49, 51 and 110, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims , 8, 17-18, 27-28, 49, 51 and 110 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 06/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a natural phenomenon, without significantly more. The claims recites a plant or its progeny derived from the method of claim 1, wherein the plant or its progeny comprises at least one of the first and second endophytes in at least one of its plant elements (Claim 28), wherein Claim 1 recites a method of preparing a synthetic combination, comprising inoculating a plurality of plant elements of plants with a formulation comprising at least a first and a second endophyte population heterologously disposed to the plant elements, wherein the first endophyte comprises a first nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column B of a pair of endophytes listed in any of Tables 10-16 and the second endophyte comprises a second nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column D of the pair, wherein the endophyte populations are present in the formulation in an amount capable of: (a) modulating a trait of agronomic importance in plants comprising or derived from said plant elements, as compared to reference isoline plants not comprising or not derived from plant elements inoculated with said formulation; and/or (b) improving a plant phenotype under stress conditions as compared to reference isoline plants not comprising or not derived from plant elements inoculated with said formulation
This judicial exception is not integrated into a practical application because the claims are directed to a product by process that is not integrated into an application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:
Applicant provides as follows on page 21 of the Specification:  “As used herein, a “synthetic combination” is the combination of a plant element, seedling, or whole plants and a plurality of endophytes, combined by human endeavor, in which one or more of the plurality of endophytes are heterologously disposed, said combination which is not found in nature.”  Applicant further provides on page 22 “As used herein, an endophyte is “heterologously disposed” when mechanically or manually applied, artificially inoculated or disposed onto or into a plant element, seedling, plant or onto or into a plant growth medium or onto or into a treatment formulation so that the endophyte exists on or in said plant element, seedling, plant, plant growth medium, or treatment formulation in a manner not found in nature prior to the application of the endophyte, e.g., said combination which is not found in nature.”  
While the recitation of a “synthetic combination” and “heterologously disposed” as defined by Applicant ostensibly limit the claimed subject matter to non-natural phenomena, the Applicant states on pages 91-92 as follows:  “Pairs of endophytes for crop improvement were selected based on their co-occurrence frequency profiles in subsets of the sample collection, where the subsets of samples shared some identification feature (for example, but not limited to, samples from dicot plants, samples from monocot plants, and samples from root). Exemplary pairs of endophytes are described in Tables 10-16, and their corresponding 16S (bacterial) or ITS (fungal) sequences are in the sequence listing as SEQ ID NO: 1-1703.”  Further, Table 1 shows that many of the plants sampled included were wild plants, such as a wild soybean plant.  
As such, it appears that despite the recitation of a “synthetic combination” and “heterologously disposed”, the combinations of plants and endophytes as encompassed by the claims explicitly include combinations that occur naturally.  The terms “synthetic combination” and “heterologously disposed” as defined by Applicant are primarily directed to mechanisms by which the claimed composition is assembled.  However, the claim is directed to a product of the process and even progeny plants of said product that only comprise one of the two endophytes.   MPEP 2113 provides "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As such, irrespective of how the combination of endophytes and plants are assembled, the product plant or progeny thereof claimed appear to encompass naturally-occurring products, which are natural phenomena.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 17-18, 27-28, 49, 51 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. (US 20020142917 A1) taken with evidence of GenBank Accession NR_041978, dated 08/08/2011 and GenBank Accession AF394537, dated 07/02/2002.
Applicant claims a method of preparing a synthetic combination, comprising inoculating a plurality of plant elements of plants with a formulation comprising at least a first and a second endophyte population heterologously disposed to the plant elements, wherein the first endophyte comprises a first nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column B of a pair of endophytes listed in any of Tables 10-16 and the second endophyte comprises a second nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column D of the pair, wherein the endophyte populations are present in the formulation in an amount capable of: (a) modulating a trait of agronomic importance in plants comprising or derived from said plant elements, as compared to reference isoline plants not comprising or not derived from plant elements inoculated with said formulation; and/or (b) improving a plant phenotype under stress conditions as compared to reference isoline plants not comprising or not derived from plant elements inoculated with said formulation (Claim 1), the method of Claim 1, wherein the improved plant phenotype is selected from the group consisting of: increased germination rate, increased disease resistance, increased heat tolerance, increased drought tolerance, increased water use efficiency, increased cold tolerance, increased salinity tolerance, increased metal tolerance, increased herbicide tolerance, increased chemical tolerance, increased nitrogen utilization, increased nitrogen use efficiency, resistance to nitrogen stress, increased tolerance to low nitrogen stress, improved nitrogen fixation, increased pest resistance, increased herbivore resistance, increased pathogen resistance, increased insect resistance, increased yield, increased yield under water-limited conditions, increased grain or fruit mass, kernel moisture content, increased number of ears, increased number of kernels per ear, health enhancement, increased vigor improvement, growth improvement, photosynthetic capability improvement, nutrition enhancement, altered protein content, altered oil content, increased biomass, increased root biomass, increased root length, increased root surface area, improved root architecture, increased shoot length, increased shoot height, increased shoot biomass, increased seed weight, altered seed carbohydrate composition, altered seed oil composition, increased number of pods, delayed senescence, stay-green, altered seed protein composition, increased dry weight of mature seeds, increased fresh weight of mature seeds, increased number of mature seeds per plant, increased number of flowers per plant, increased chlorophyll content, increased photosynthesis rate, increased number of leaves, increased number of pods per plant, increased length of pods per plant, reduced number of wilted leaves per plant, reduced number of severely wilted leaves per plant, increased number of non- wilted leaves per plant, increased resistance to a fungal pathogen, increased resistance to a bacterial pathogen, increased resistance to a viral pathogen, increased resistance to a nematode, a detectable modulation in the level of a metabolite, a detectable modulation in gene expression, and a detectable modulation in the proteome (Claim 8), the method Claim 1, wherein the trait of agronomic importance is selected from the group consisting of: disease resistance, heat tolerance, drought tolerance, water use efficiency, cold tolerance, salinity tolerance, metal tolerance, herbicide tolerance, chemical tolerance, nitrogen utilization, nutrient utilization, resistance to nitrogen stress, nitrogen fixation, pathogen resistance, insect resistance, yield, yield under water-limited conditions, grain weight, fruit weight, kernel moisture content, number of ears, number of kernels per ear, health enhancement, vigor, growth, photosynthetic capability, nutrition enhancement, altered protein content, altered oil content, biomass, root biomass, root length, root surface area, root architecture, shoot length, shoot height, shoot biomass, seed weight, seed carbohydrate composition, seed oil composition, number of pods, delayed senescence, stay-green, seed protein composition, dry weight of mature seeds, fresh weight of mature seeds, number of mature seeds per plant, number of flowers per plant, chlorophyll content, rate of photosynthesis, number of leaves, number of pods per plant, length of pods per plant, number of wilted leaves per plant, number of severely wilted leaves per plant, number of non-wilted leaves per plant, resistance to a fungal pathogen, resistance to a bacterial pathogen, resistance to a viral pathogen, resistance to a nematode, a detectable modulation in the level of a metabolite, a detectable modulation in gene expression, and a detectable modulation in the proteome (Claim 18), the method of Claim 1, wherein the plurality of plant elements are seeds, and the seeds are modified seeds (Claim 27), the method of Claim 1, wherein plants comprising or derived from the plant elements are monocots, wherein the monocots are selected from the group consisting of a maize plant, a rice plant, a wheat plant, a barley plant, a sorghum plant, and a sugarcane plant (Claim 49), the method of claim 1, wherein the second endophyte comprises a first nucleic acid sequence having: 9 IPTS/115787516.1Attorney Docket No: IAI-085WOUS Client Ref: 10085US 1 Application No: 16/064,920(a) at least 97% identity to SEQ ID NO: 1106 and the first endophyte is selected from the family Enterobacteriaceae; (b) at least 97% identity to SEQ ID NO: 1106 and the first endophyte is selected from the genus Citrobacter; (c) at least 97% identity to SEQ ID NO: 1695 and the first endophyte is selected from the family Enterobacteriaceae; (d) at least 97% identity to SEQ ID NO: 1695 and the first endophyte is selected from the genus Citrobacter; or (e) at least 97% identity to SEQ ID NO: 1106 or SEQ ID NO: 1695 and the first endophyte comprises a second nucleic acid sequence having at least 97% identity to SEQ ID NO: 1098, SEQ ID NO: 1702, SEQ ID NO: 1698, or SEQ ID NO: 1700 (Claim 110).  
Applicant further claims a plant or its progeny derived from the method of claim 1, wherein the plant or its progeny comprises at least one of the first and second endophytes in at least one of its plant elements (Claim 28).	  
	The term “modified” in claim 91 is defined by the Specification on page 23 as follows:  “As used herein, a microbe or plant or plant element is “modified” when it comprises an artificially introduced genetic or epigenetic modification.”
Triplett et al. teaches a method of enhancing the growth of a plant by inoculating the plant with an effective quantity of endophytic bacteria selected from a group including 2 Herbaspirillum strains, 2 Pantoea agglomerans strains, 2 Klebsiella pneumonia strains including strain 342 and one Gluconacetobacter diazotrophicus strain.  (Claims 6-10).  Triplett et al. teaches that the Pantoea agglomerans strains were isolated from switchgrass plants and that the Klebsiella pneumonia strains were isolated from maize cultivars in Mexico and Wisonsin. (¶ 0017).  Triplett et al. teaches that the bacteria may be applied as a seed coating (Claim 11). Triplett et al. teaches that the method can be used with both cereals (monocots) and legumes (dicots) to improve growth and yield.  (¶ 0029-0030).  Triplett et al. teaches working examples by which inoculation of three wheat cultivars by the Klebsiella pneumonia and Pantoea agglomerans strains produced significant increases in growth (Table 1) and inoculation of pioneer hybrid maize plants by the same strains produced significant increases in yield (Tables 2-4).  The hybrid maize of Triplett et al. reasonably read on “modified” plants given the broad definition of the term as provided by Applicant in the Specification, as they hybridization of inbred lines artificially introduces genetic modification.  Combinations of plants, plant parts including seeds, and bacteria produced by the method are reasonably deemed inherent products of the methods.  
An alignment between the 16SrRNA sequence of Pantoea agglomerans strain DSM 3493, as evidenced by GenBank Accession NR_041978, dated 08/08/2011 and the instant SEQ ID NO:1106 showing over 99% identity is as follows:


Score	Expect	Identities	Gaps	Strand
477 bits(248)	6e-139	252/254(99%)	0/254(0%)	Plus/Plus

Query  1    ATACGGAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTCTG  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  489  ATACGGAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTCTG  548

Query  61   TTAAGTCAGATGTGAAATCCCCGGGCTTAACCTGGGAACTGCATTTGAAACTGGCAGGCT  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  549  TTAAGTCAGATGTGAAATCCCCGGGCTTAACCTGGGAACTGCATTTGAAACTGGCAGGCT  608

Query  121  TGAGTCTCGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGA  180
            ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  609  TGAGTCTTGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGA  668

Query  181  GGAATACCGGTGGCGAAGGCGGCCCCCTGGACGAAGACTGACGCTCAGGTGCGAAAGCGT  240
            |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Sbjct  669  GGAATACCGGTGGCGAAGGCGGCCCCCTGGACAAAGACTGACGCTCAGGTGCGAAAGCGT  728

Query  241  GGGGAGCAAACAGG  254
            ||||||||||||||
Sbjct  729  GGGGAGCAAACAGG  742

Because the 16SrRNA sequence is highly conserved across species, it is reasonable to conclude that the Pantoea agglomerans strains taught by Triplett et al. have more than 97% identity to SEQ ID NO:1106.
An alignment between the 16SrRNA sequence of Klebsiella pneumonia 342, as evidenced by GenBank Accession AF394537, dated 07/02/2002 and the instant SEQ ID NO:1098 showing over 97% identity is as follows:


Score	Expect	Identities	Gaps	Strand
448 bits(233)	3e-130	247/254(97%)	0/254(0%)	Plus/Plus

Query  1    ATACGGAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTCTG  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  489  ATACGGAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTCTG  548

Query  61   TCAAGTCGGATGTGAAATCCCCGGGCTCAACCTGGGAACTGCATCCGAAACTGGCAGGCT  120
            | ||||| ||||||||||||||||||| ||||||||||||||||  ||||||||||||||
Sbjct  549  TTAAGTCAGATGTGAAATCCCCGGGCTTAACCTGGGAACTGCATTTGAAACTGGCAGGCT  608

Query  121  TGAGTCTCGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGA  180
            ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  609  TGAGTCTTGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGA  668

Query  181  GGAATACCGGTGGCGAAGGCGGCCCCCTGGACGAAGACTGACGCTCAGGTGCGAAAGCGT  240
            |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Sbjct  669  GGAATACCGGTGGCGAAGGCGGCCCCCTGGACAAAGACTGACGCTCAGGTGCGAAAGCGT  728

Query  241  GGGGAGCAAACAGG  254
            ||||||||||||||
Sbjct  729  GGGGAGCAAACAGG  742

Triplett et al. does not explicitly teach that a combination of, for example, one of the Pantoea agglomerans strains and Klebsiella pneumonia 342 are used together.
It would have been prima facie obvious at the time of filing to modify the method of Triplett et al. to produce a combination of a plant such as wheat or maize, further comprising combinations of endophytic bacteria as taught by Triplett et al. inoculated onto the plants, including a combination comprising one or more of the Pantoea agglomerans strains and Klebsiella pneumonia 342, among others.  One having ordinary skill in the art would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  (MPEP 2144.06).  Because Triplett et al. teaches that the Pantoea agglomerans strains and Klebsiella pneumonia 342 strain individually produced increased biomass in wheat and yield in maize, it would be obvious to use different combinations of two or more of the seven strains taught by Triplett et al. to inoculate plants or make seed coatings, to produce plants with increased biomass or yield.  In view of the teachings of the prior art, the claims are deemed obvious.  
Claims 17 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. (US 20020142917 A1) further in view of Medina-Vega (US 20060178269 A1).
Applicant claims a method of preparing a synthetic combination, comprising inoculating a plurality of plant elements of plants with a formulation comprising at least a first and a second endophyte population heterologously disposed to the plant elements, wherein the first endophyte comprises a first nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column B of a pair of endophytes listed in any of Tables 10-16 and the second endophyte comprises a second nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column D of the pair, wherein the endophyte populations are present in the formulation in an amount capable of: (a) modulating a trait of agronomic importance in plants comprising or derived from said plant elements, as compared to reference isoline plants not comprising or not derived from plant elements inoculated with said formulation; and/or (b) improving a plant phenotype under stress conditions as compared to reference isoline plants not comprising or not derived from plant elements inoculated with said formulation (Claim 1), the method of Claim 1, wherein the formulation comprises the endophyte population at a concentration of at least about 10^2 CFU/ml or spores/ml in a liquid formulation or about 10^2 CFU/gm or spores/ml in a non-liquid formulation (Claim 17), the method of Claim 1, wherein plants comprising or derived from the plant elements are dicots, wherein the dicots are selected from the group consisting of a cotton plant, a soybean plant, a pepper plant, a rapeseed plant, a canola plant, and a tomato plant (Claim 51).
The teachings of Triplett et al. as they are applied to Claims 60, 65-66, 71, 83-84, 91, 93, 102 are set forth previously herein and are incorporate herein by reference.
Triplett et al. does not teach that the amount effective to cause the increase in biomass or yield was about 1x102 CFU or spores/per seed to about 1x108 CFU or spores/per seed or that the plant is selected from the group consisting of a cotton plant, a soybean plant, a pepper plant, a rapeseed plant, a canola plant, and a tomato plant.
Medina-Vega teaches a method for enhancing plant productivity and health by a treatment process including: (a) physiologically conditioning plant roots with a root conditioning agent, and (b) inoculating the treated roots with a microbiologic formulation, wherein the formulation includes bacteria selected from endophytes such as Pantoea sp. and other species closely related to Klebsiella sp. where the formulation comprises the bacteria in a concentration of 1x102 CFU to 1x1012 CFU per gram or ml (Claims 1, 5, 9, 10). Medina-Vega teaches that the plants that may be used in the method include dicots such as canola.  (¶ 0008).
It would have been prima facie obvious at the time of filing to modify the method of Triplett et al. as applied previously herein such that the amount effective to cause the increase in biomass or yield was about 1x102 CFU or spores/per seed to about 1x108 CFU or spores/per seed.  MPEP 2144.05 provides that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” Here, an obvious combination of the bacteria taught by Triplett et al. in a concentration of 1x102 CFU or spores/per seed to about 1x108 CFU or spores/per seed would have been further obvious.  The application of a formulation comprising the bacteria in the recited concentration range would be obvious in the form of a maize or wheat seed coating in view of the teachings of Medina-Vega, which teaches an overlapping concentration range in weights and volumes comparable to the weight of maize (~0.1g) and wheat seeds (~0.05g).  It would have been further obvious to use the method on dicots such as canola in in view of the teachings of Medina-Vega. As such, the claim is obvious in view of the teachings of the prior art.
Conclusion
Claims 60, 65-66, 71, 83-84, 86, 91, 93, 102 and 118 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662